Citation Nr: 1744339	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to February 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2016, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record.

In April 2016, the Board denied the Veteran's two claims listed on the title page of this decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2017, the Court granted the parties Joint Motion for Partial Remand (JMR) vacating the April 2016 decision as to these issues and remanding the matters for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the bilateral plantar fasciitis claim, the parties to the JMR agreed that the Board erred when it did not provide an adequate statement of reasons or bases for its reliance upon a July 2015 VA medical examination report without full discussion of the Veteran's assertions of pain.  The parties noted that the Board failed to address the adequacy of that examination, which found that an opinion as to functional ability on repetitive use could not be answered without resorting to speculation because the Veteran was not being examined after a period of repetitive use over time or during a flare-up.  Jones v. Shinseki, 23 Vet.App. 382, 391 (2010) (explaining that an examination is not inadequate merely because an examiner "cannot reach a conclusion without resort to speculation" if the inability to provide an opinion is "adequately explained by the examiner or otherwise apparent in the Board's review of the evidence").  The parties agreed that if the report was found inadequate, another examination should be ordered.  

As to the GERD claim, the parties to the JMR agreed that the Board erred when it did not provide an adequate statement of reasons or bases for its reliance upon October 2009 and July 2015 VA medical examination reports in finding that the Veteran's GERD did not result in "considerable impairment of health."  Here, the parties noted that the VA examiner did not characterize Appellant's epigastric distress as mild, as the Board had noted, but instead noted mild epigastric tenderness to palpation.  The parties also found the Board erred when it found no "considerable impairment of health" merely because Appellant's GERD was noted not to interfere with his ability to work in examination reports.  The parties agreed that another VA examination for GERD manifestations should be ordered if deemed necessary upon further review of the examination record.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has re-examined the aforementioned examinations in view of the totality of the Veteran's complaints, and judges them to be inadequate to assess the manifestations of the disabilities during the period on appeal.  Under the circumstances, the Board will order new examinations to assess the current manifestations of bilateral plantar fasciitis and GERD, consistent with the JMR directives.  

As it appears that the Veteran may be undergoing additional treatment for these conditions, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  1.  Request any outstanding VA treatment records subsequent to August 2015.  All attempts to secure this evidence must be documented in the claims folder.  

2.  Thereafter, provide the Veteran with an appropriate VA examination:

      a) To determine the current symptoms and severity of his service-connected GERD.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should address all manifestations of the disorder, to include whether the Veteran's GERD symptoms are productive of considerable impairment of health.  In answering this question, the examiner should give a detailed explanation based on historical records, and medical principles, as to the severity of the Veteran's symptoms.  Conclusory statements-such as a statement that GERD symptoms are not productive of considerable impairment of health-without more, will not suffice.  

	b) To determine the current symptoms and severity of his service-connected bilateral plantar fasciitis.  

The claims folder must be made available to the examiners.  The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  All tests and studies deemed necessary by the examiner should be performed.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

